HUNSTEIN, Chief Justice,
dissenting.
Because I believe that the City of Newnan’s agreement with GIRMA should be governed by the statutory requirements for uninsured motorist coverage applicable to commercial and private self-insurance plans, I must respectfully dissent.
As the Court of Appeals duly recognized, GIRMA operates a self-insurance program in which the City of Newnan participates. A self-insurance program is “a pool of public moneys established by an *217interlocal risk management agency from contributions of its members in order to pool the risks of general liability, motor vehicle liability, property damage, or any combination of such risks.” OCGA § 36-85-1 (6). Simply put, GIRMA, as a self-insurance program, operates like any other property or casualty insurance company.
This Court has held that self-insurance serves as the substantial equivalent of an insurance “policy” for the purposes of OCGA § 33-7-11. Twyman v. Robinson, 255 Ga. 711, 712 (342 SE2d 313) (1986). Georgia law provides that motor vehicle liability policies must include uninsured motorist coverage unless the insured has rejected that coverage in writing. OCGA § 33-7-11. As such, unless a member of a self-insurance plan rejects the minimum uninsured coverage in writing, coverage will be implied as contained in the plan. Id. Here, there has been no rejection in writing or otherwise.
The fact that OCGA § 36-85-4 states GIRMA is not an insurer is not decisive. Private self-insurance plans are not “insurers” either, yet we held in Twyman that private self-insurance plans must provide the same uninsured and underinsured motorist coverage required of commercial insurers. We recognized that
the sole purpose of self-insurance is to relieve self-insurers of the burden of expending their assets on insurance premiums; self-insurance is not a means by which self-insurers may avoid the claims of those individuals for whose protection the insurance laws have been enacted.
Twyman, supra, 255 Ga. 711, 712. Here, the policy considerations are no different.
Therefore, there is no logical reason to exclude GIRMA from the requirements of other self-insurance plans because it does not differ in any significant way from private self-insurance plans. The statutory scheme creating GIRMA identifies it as a self-insurance program. OCGA § 36-85-1 (7), (8). We have previously held that a county’s purchase of GIRMA liability coverage constitutes the purchase of insurance as contemplated by OCGA § 33-24-51 (b). Gilbert v. Richardson, 264 Ga. 744 (5) (452 SE2d 476) (1994). Group self-insurance funds established by GIRMA are regulated by the Commissioner of Insurance. OCGA § 36-85-5. GIRMA’s fund investments are even “subject to the same terms, conditions, and limitations which apply to property and casualty insurance companies under Title 33.” OCGA § 36-85-8. Considering all these factors likening GIRMA coverage to other types of insurance, it does not make sense to exempt it from certain requirements that all other self-insurance programs have to meet.
Finally, the majority’s discussion on sovereign immunity does *218not apply. The purpose of sovereign immunity is to protect governments at all levels from unconsented-to legal actions. Allowing GIRMA to offer group self-insurance plans without the requisite uninsured motorist coverage does nothing to protect the City of Newnan nor the individual for whose protection the insurance laws have been enacted. Rather, the majority’s opinion operates to protect GIRMA, which is not entitled to protection under the laws of sovereign immunity.
Decided October 17, 2011
Reconsideration denied November 30, 2011.
Kam, Ebersbach & Lewis, Randy J. Ebersbach, Charles M. Cork III, for appellant.
Andrew J. Whalen III, Leigh C. Hancher, Sanders, Haugen & Sears, C. Bradford Sears, Jr., for appellee.
The real issue here is whether the City of Newnan was afforded the same rights to purchase protection from uninsured and under-insured motorists as any other purchaser of insurance. Despite the fact that the coverage the City of Newnan purchased from GIRMA is self-insurance and that self-insurance is the substantial equivalent of an insurance policy for the purposes of Georgia’s insurance laws, the City was not given the same opportunity to purchase uninsured motorist coverage as other purchasers in the state. As Georgia’s insurance laws require that each motor vehicle policy issued in the state include uninsured motorist coverage unless the insured has rejected such coverage in writing, I would hold that where a municipality has elected to purchase liability insurance whether from a commercial insurer or an interlocal risk management agency, it must be given the opportunity to accept or reject the same level of coverage offered to other purchasers of insurance.
I am authorized to state that Presiding Justice Carley and Justice Benham join in this dissent.